Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
This office action is in response to amendment filed on 3/15/2021.
Claims 1, 3-9, 11-13, 15-16, 19-22 are allowed. Claim(s) 1, 9, 16 is/are independent claims. Claim(s) 2, 10, 14, 17-18 is/are canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William Sparkman (75,397) on 6/16/2021.
The application has been amended as follows: 
In the Claims: 

1.	(Currently Amended) A method comprising:
	accessing a document and an output size for generating a new design document, the document comprising an object comprising visual content and an additional object, wherein the object comprises a first object type and the additional object comprises a second object type different from the first object type;
	determining, from the document, a first parameter value for a first document layout parameter from a set of document layout parameters and a second parameter value for a second document layout parameter from the set of document layout parameters; 
	calculating (a) a first weight for the first document layout parameter based on a contribution of the first parameter value to a sum of parameter values determined from the document and (b) a second weight for the second document layout parameter based on a contribution of the second parameter value to the sum of parameter values, wherein the sum of parameter values includes a sum of the first and second parameter values, wherein a difference between the first weight and the second weight indicates a difference in prominence between the first document layout parameter and the second document layout parameter;
determining, based on a proportion of a layout area in the document occupied by the object being greater than a proportion of the layout area in the document occupied by the additional object, a first area ordering indicating that the first object type has a higher ranking in the document the second object type;
	calculating, for a template having a set of template layout parameters corresponding to the set of document layout parameters, a score based on the set of template layout parameters and a set of weights of the set of document layout parameters, including the first weight and the second weight, wherein calculating the score for the template comprises:

computing, using the set of weights determined from the document, a weighted sum of the set of template layout parameters for the template;
	choosing the template based on the score being greater than a threshold;
identifying an additional template having the first object type and the second object type;
determining, based on a first proportion of a layout area in the additional template occupied by the second object type being greater than a second proportion of the layout area on the template occupied by the first object type, a second area ordering indicating that the second object type has a higher ranking in the additional template than the first object type;
	dropping the additional template for use with the document based on the first and second area orderings indicating different rankings for the first and second object types; and

	placing the object in an object container of the chosen template, thereby creating the new design document, wherein the object container corresponds with the first object type. 

2.	(Canceled) 

3.	(Currently Amended) The method of claim 1, wherein the document comprises [[an ]]a third a third object type, and wherein the chosen a third object container corresponding to the third 

4.	(Previously Presented) The method of claim 1, wherein calculating the score comprises:
	producing a set of weighted template layout parameters by, at least, multiplying each template layout parameter by a respective weight of a respective document layout parameter that corresponds to the template layout parameter; and 
	calculating a sum of the set of weighted template layout parameters. 

5.	(Previously Presented) The method of claim 1, wherein the document comprises a plurality of objects and the chosen template comprises a plurality of object containers;
	wherein the set of document layout parameters further comprises a balance parameter representing a distribution of optical weights of the objects in the document and a density parameter representing a proportion of the document that is covered by the objects; and 
	wherein the set of template layout parameters further comprises a template balance parameter representing a distribution of optical weights of the object containers and a density parameter representing a proportion of the template that is covered by the object containers.

6.	(Previously Presented) The method of claim 1, wherein calculating the score comprises:

	applying the respective weight of the document layout parameter to a respective template layout parameter that corresponds to the document layout parameter.

7.	(Original) The method of claim 1, further comprising outputting the new design document to a user interface.

8.	(Previously Presented) The method of claim 7, further comprising:
	determining that changes have been made to the new design document; and
	storing the changes in a predefined set of templates from which the chosen template was chosen.

9.	(Currently Amended) A system comprising:
	a non-transitory computer-readable medium storing computer-executable program instructions; and
	a processing device communicatively coupled to the non-transitory computer-readable medium for executing the computer-executable program instructions, wherein executing the computer-executable program instructions configures the processing device to perform operations comprising:
		accessing a document and an output size for generating a new design document, the document comprising an object comprising visual content and an additional object, wherein the object comprises a first object type and the additional object comprises a second object type different from the first object type;

		calculating, for each document layout parameter, (a) a first weight for the first document layout parameter based on a contribution of the first parameter value to a sum of parameter values determined from the document and (b) a second weight for the second document layout parameter based on a contribution of the second parameter value to the sum of parameter values, wherein the sum of parameter values includes a sum of the first and second parameter values, wherein a difference between the first weight and the second weight indicates a difference in prominence between the first document layout parameter and the second document layout parameter;
		determining, based on a proportion of a layout area in the document occupied by the object being greater than a proportion of the layout area in the document occupied by the additional object, a first area ordering indicating that the first object type has a higher ranking in the document the second object type;
		calculating, for a template having a set of template layout parameters corresponding to the set of document layout parameters, a score based on the set of template layout parameters and a set of weights of the set of document layout parameters, including the first weight and the second weight, wherein calculating the score for the template comprises:
	computing the set of weights based on a set of parameter values determined from the document, and

		choosing the template based on the score being greater than a threshold; 
identifying an additional template having the first object type and the second object type;
determining, based on a first proportion of a layout area in the additional template occupied by the second object type being greater than a second proportion of the layout area on the template occupied by the first object type, a second area ordering indicating that the second object type has a higher ranking in the additional template than the first object type;
		dropping the additional template for use with the document based on the first and second area orderings indicating different rankings for the first and second object types; and 
		placing the object in an object container of the chosen template, thereby creating the new design document, wherein the object container corresponds with the first object type.

10.	(Canceled) 

11.	(Currently Amended) The system of claim 9, wherein the document comprises a third object of a third object type, and wherein the chosen template further comprises a third object container corresponding to the third object type. 

12.	(Previously Presented) The system of claim 9, wherein the document comprises a plurality of objects and the chosen template comprises a plurality of object containers;
	wherein the set of document layout parameters further comprises a balance parameter representing a distribution of optical weights of the objects in the document and a density parameter representing a proportion of the document that is covered by the objects; and 
	wherein the set of template layout parameters further comprises a template balance parameter representing a distribution of optical weights of the object containers and a density parameter representing a proportion of the template that is covered by the object containers.

13.	(Previously Presented) The system of claim 9, wherein calculating the score comprises:
	identifying, for each document layout parameter, a respective weight; and
	applying the respective weight of the document layout parameter to a respective template layout parameter that corresponds to the document layout parameter.

14.	(Canceled)

15.	(Previously Presented) The system of claim 9, further comprising:
	determining that changes have been made to the new design document; and


16.	(Currently Amended) A non-transitory computer-readable storage medium storing computer-executable program instructions, wherein when executed by a processing device, the computer-executable program instructions cause the processing device to perform operations comprising:
	accessing a document and an output size for generating a new design document, the document comprising an object comprising visual content and an additional object, wherein the object comprises a first object type and the additional object comprises a second object type different from the first object type;
	determining, from the document, a first parameter value for a first document layout parameter from a set of document layout parameters and a second parameter value for a second document layout parameter from the set of document layout parameters; 
	calculating, for each document layout parameter, (a) a first weight for the first document layout parameter based on a contribution of the first parameter value to a sum of parameter values determined from the document and (b) a second weight for the second document layout parameter based on a contribution of the second parameter value to the sum of parameter values, wherein the sum of parameter values includes a sum of the first and second parameter values, wherein a difference between the first weight and the second weight indicates a difference in prominence between the first document layout parameter and the second document layout parameter;
determining, based on a proportion of a layout area in the document occupied by the object being greater than a proportion of the layout area in the document occupied by the additional object, a first area ordering indicating that the first object type has a higher ranking in the document the second object type;
	calculating, for a template having a set of template layout parameters corresponding to the set of document layout parameters, a score based on the set of template layout parameters and a set of weights of the set of document layout parameters, including the first weight and the second weight, wherein calculating the score for the template comprises:
computing the set of weights based on a set of parameter values determined from the document, and
computing, using the set of weights determined from the document, a weighted sum of the set of template layout parameters for the template;
	choosing the template based on the score being greater than a threshold; 
	identifying an additional template having the first object type and the second object type;
	determining, based on a first proportion of a layout area in the additional template occupied by the second object type being greater than a second proportion of the layout area on the template occupied by the first object type, a second area ordering indicating that the second object type has a higher ranking in the additional template than the first object type;
dropping the additional template for use with the document based on the first and second area orderings indicating different rankings for the first and second object types; and 
	placing the object in an object container of the chosen template, thereby creating the new design document, wherein the object container corresponds with the first object type.

17-18.	(Canceled) 

19.	(Previously Presented) The non-transitory computer-readable storage medium of claim 16, wherein calculating the score comprises: 
	producing a set of weighted template layout parameters by, at least, multiplying each template layout parameter by a respective weight of a respective document layout parameter that corresponds to the template layout parameter; and 
	calculating a sum of the set of weighted template layout parameters. 

20.	(Previously Presented) The non-transitory computer-readable storage medium of claim 16, wherein the document comprises a plurality of objects and the chosen template
	wherein the set of document layout parameters further comprises a balance parameter representing a distribution of optical weights of the objects in the document and a density parameter representing a proportion of the document that is covered by the objects; and 


21.	(Previously Presented) The method of claim 1, wherein the set of document layout parameters comprises a balance parameter representing a distribution of optical weights in the document, a density parameter representing a proportion of the document that is covered by objects, and an equilibrium parameter representing a degree of stabilization, wherein computing the set of weights of the set of document layout parameters comprises:
	determining parameter values for the set of document layout parameters, respectively, wherein the parameter values include the first and second parameter values;
	computing the sum of parameter values by adding the parameter values; and
	computing, for each determined parameter value, a respective one of the weight by dividing the determined parameter value by the sum of parameter values.

22. 	(Previously Presented) The method of claim 1, wherein the set of document layout parameters comprises an equilibrium parameter representing a degree of stabilization, wherein the equilibrium parameter is determined based on a difference between a center of mass of displayed elements on the document and a center of suspension of the document, and wherein each component of the center of mass of the displayed elements is determined based on a sum of a difference between the displayed 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please See PTO-892: Notice of References Cited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SCOTT T BADERMAN can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Email: benjamin.smith@uspto.gov


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144